Citation Nr: 0530296	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  99-16 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for a lung disorder 
claimed as due to asbestos exposure. 

2.  Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from April 1962 to July 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1998 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
regional office (RO).  

In May 2001, the Board remanded the case for further action.  
Subsequently, in November 2002, the RO granted claims for 
service connection for chronic dermatitis and migraine 
headaches which had been on appeal, but confirmed the denial 
of service connection for a lung disorder claimed as due to 
asbestos exposure, and confirmed the denial of service 
connection for a back disorder.  

In February 2001, the veteran testified at a video-conference 
hearing held before one of the undersigned Veterans Law 
Judges.  In April 2003, he testified at a video-conference 
hearing before the undersigned Acting Veterans Law Judge.  

In May 2001 and October 2003, the Board remanded the 
veteran's case for further action.  



FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issues decided herein have been 
obtained.

2.  The veteran does not have asbestosis or any other 
asbestos-related disease.

3.  The veteran has seasonal allergies and rhinitis but no 
lung disease and there is no medical evidence showing any 
respiratory disorder that is related to his military service, 
including claimed asbestos exposure.

4.  The preponderance of the evidence is against a finding 
that the veteran's current low back disorder is related to 
his active military service or events therein.



CONCLUSIONS OF LAW

1.  A lung disorder, to include asbestosis, was not incurred 
in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  A low back disability, manifested by degenerative disc 
disease with radiculopathy, was not incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) [hereinafter "VCAA"].  The 
Board notes that that while this law was enacted during the 
pendency of this appeal, it was considered by the RO, as 
reflected by correspondence issued in July 2003 as well as 
the Supplemental Statement of the Case of September 2004.  
Thus, there is no prejudice to the veteran in proceeding with 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim. In 
addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id.

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with recent VA medical examinations and notice of the 
requirements necessary to substantiate his claims have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claims at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claims.

The VCAA notice ordinarily needs to be sent to a claimant 
before the initial adjudication of his claim.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
However, the Board is unable to discern how that could be 
accomplished when, as here, the rating actions on appeal 
preceded the enactment of the VCAA, and the notices pursuant 
to that legislation did not come into being until after the 
rating on appeal was initially adjudicated.

Moreover, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  The veteran was not 
prejudiced by virtue of the rating action that preceded 
enactment of the VCAA because the earlier rating action, 
unfettered by legal doctrines such as res judicata or 
collateral estoppel, does not carry the same weight as a 
judicial or even other final administrative determinations 
vis-à-vis the claimant's appeal.  Furthermore, the 
Supplemental Statement of the Case of May 2005, issued after 
VCAA notice letters were sent in June 2001 and January 2004, 
constitutes a decision that fully considered the VCAA.  
Additionally, the Board does a de novo review of the evidence 
and is not bound by the RO's prior conclusions in this 
matter.

Hence, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Therefore, for these reasons, the Board finds that the intent 
and purpose of the VCAA were satisfied by the notice given to 
the veteran, and he was not prejudiced by any defect in the 
timing of that notice.



Service Connection 

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty. 38 U.S.C.A. §§ 
1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected. 38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id.  Certain disorders that 
manifest within a year after separation warrant entitlement 
to service connection on a presumptive basis, but the claimed 
disorders do not qualify for such consideration.

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


Lung disorder claimed as due to asbestos exposure

Essentially, the veteran contends that his current lung 
disorder, claimed as asbestosis, is due to asbestos exposure 
during active duty service.  He testified that while in 
training, the veteran reported to a building a few times per 
week where he saw airborne asbestos particles and asbestos 
that served as insulation around pipes and blowers.  The 
veteran also reported asbestos exposure from working in 
hangars in Guantanamo Bay and aboard the USS Enterprise and 
USS Forestall.  He testified that while serving aboard the 
USS Forestall, he was forced to bunk in an area with asbestos 
insulation for a 6 to 8 month period before being discharged 
from this service.  The veteran reported that he was first 
diagnosed with asbestosis in 1995.  

The Board has reviewed the veteran's service medical records.  
On report of medical examination at enlistment in March 1962, 
the examiner reported no clinical findings for any lung, 
chest, or other respiratory abnormalities.  Likewise, on 
report of medical history in March 1962, the veteran 
indicated rheumatic fever at age 8 with no other complaints 
or family history of any respiratory disorder or illness.  
Service medical record entries dated in June 1962, October 
1963, December 1963, April 1964, October 1964, November 1964, 
March 1965, October 1965, March 1966, and April 1966 reflect 
the veteran's repeated complaints of dry and productive 
coughs, sore throat, cold and flu symptoms, headaches, nasal 
congestion, upper respiratory illness, and tonsillitis.  
Chest x-rays taken in April 1962 and May 1963 were read as 
"essentially negative."  On report of medical examination 
at separation in June 1966, the examiner reported no clinical 
findings for any lung, chest, or other pulmonary defects.  

The Board has also reviewed the veteran's post-service 
medical records.  On VA respiratory diseases examination in 
June 1998, the veteran reported in-service asbestos exposure 
while working aboard an aircraft carrier in 1962 and from 
1965 to 1966.  The veteran denied any lung problems or lung 
diseases and reported a cigarette smoking history of 1/2 pack 
per day since 1962 with periodic gaps of smoking cessation in 
1964 and 1966.  The veteran reported occasional hemoptysis 
but no current medical treatment for any respiratory illness.  

On physical examination, the examiner noted negative findings 
for pulmonary hypertension, renovascular hypertension, cor 
pulmonale, congestive heart failure, residuals of pulmonary 
embolism, respiratory failure, or evidence of chronic 
pulmonary thromboembolism.  The veteran appeared well-
nourished, alert, not in acute distress.  Lungs were clear to 
auscultation with no cyanosis.  Pulmonary function testing 
(PFT) was normal.  Chest x-ray was negative for findings of 
asbestosis.   The examiner's diagnosis was history of 
exposure to asbestos with no pulmonary asbestos detected 
clinically by chest x-ray or examination.  

In a September 1998 private medical record, the veteran's 
private healthcare provider noted a 36-year, 2-pack per week 
cigarette smoking habit.  The examiner noted the veteran's 
claimed asbestos exposure from 1961 to 1966 during his naval 
service.  Chest x-rays revealed bilateral non-calcified 
pleural plaques with lower lobe interstitial infiltrates 
consistent with early fibrosis.  PFT revealed normal 
spirometric measurements with reduced total lung capacity 
indicating restrictive ventilatory defect.  The examiner's 
impression included chronic rhinosinusitis with early 
pulmonary asbestos secondary to minimal asbestos exposure.  

In a statement dated in June 1999, the veteran reported that 
during his active duty service, he fueled aircraft and that 
while waiting between flights, he was placed in a ready room 
that had asbestos in the walls.  He also reported seeing 
asbestos in bunk areas where he slept.  The veteran reported 
a 40-year, 2 to 3 pack per week cigarette smoking history.  
No post-service asbestos exposure was indicated.  

On VA respiratory diseases examination in June 1999, the 
examiner noted his review of the veteran's claims folder.  
The examiner reported that the veteran left military service 
in 1966 and that until 1995 he was "well without any lung 
symptoms."  PFT revealed normal findings and chest x-rays 
were negative for pulmonary asbestosis.  The examiner's 
diagnosis was history of asbestos exposure and moderate 
nicotine abuse with no lung disease detected clinically.  

VA outpatient treatment records dated from October 1998 to 
August 1999 reflect notations of history of asbestos 
exposure, restrictive pattern shown on PFT, and asbestosis.  
However, the treatment records do not reflect actual 
treatment for any lung disease or asbestosis.  Rather, the 
veteran sought treatment for a variety of other conditions to 
include neuralgia, skin rashes, abdominal lesions, and 
gastroesophageal reflux disease.  

In May 2000, a contact representative from the Navy Medical 
Liaison Office for Determination of Exposure responded to a 
National Personnel Records Center (NPRC) request for 
information from VA.  The representative indicated that it 
could not be determined to what extent the veteran was 
exposed to asbestos during his active duty service.  The 
representative wrote that "General Specifications for Ships 
during this period required heated surfaces to be covered 
with an insulating material and it is highly probable that 
asbestos products were used to achieve this end.  Items that 
required insulation included piping, flanges, valves, 
fittings, machinery, boilers, evaporators, and heaters."   
The veteran's occupation was as an Airman and the probability 
of exposure to asbestos was minimal.  However, the 
representative noted that a positive statement that the 
veteran was or was not exposed could not be made.  

On VA respiratory examination in October 2001, the examiner 
noted that PFT and chest-rays were essentially normal.  The 
examiner found no significant, clinically detectable lung 
disease or pulmonary asbestos.  The examiner also referenced 
VA examinations for asbestosis evaluation in 1998 and 1999.  

VA outpatient treatment records from 2000 to 2004 reflect 
complaints and treatment related to allergic rhinitis and 
sinus symptoms.  In a December 2003 preanesthetic summary, 
the examiner listed allergic rhinitis and tobacco use under 
respiratory history.  The examiner noted that the veteran 
denied having asbestosis, asthma, bronchitis, chronic 
obstructive pulmonary disease, pneumonia, productive cough, 
recent cold, shortness of breath, and tuberculosis.  Chest x-
rays taken in December 2003 were normal except for slight 
cardiomegaly.

The Board notes that there is no specific statutory or 
regulatory guidance with regard to claims for service 
connection for asbestosis or other asbestos-related diseases.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (October 3, 1997) (hereinafter "M21-1").  Also, an 
opinion by VA's Office of General Counsel discussed the 
development of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease. M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id.

VA's Manual 21-1, Part VI, para. 7.21 (October 3, 1997) 
contains guidelines for the development of asbestos exposure 
cases.  Part (a) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA's Manual 21-1, Part VI, para. 7.21(c) (October 
3, 1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures). 

In this case, the record shows that the RO complied with 
these procedures.  The RO sent the appellant a letter in May 
1999 requesting these details, and he provided a response 
dated in June 1999.

The veteran contends that he was exposed to asbestos during 
service, in that he participated in fueling aircraft and 
slept in bunk areas where asbestos insulated piping and 
heaters.  As noted previously, the Naval Medical Liaison 
Office for Determination of Exposure could not make a 
positive statement as to the veteran's exposure, but 
concluded that the probability of exposure to asbestos was 
minimal.  
However, even if the Board were to concede that his exposure 
to asbestos during service is plausible, see McGinty v. 
Brown, 4 Vet. App. 428 (1993), the claim must still be 
denied.  

Here, the Board notes that the questions of whether the 
veteran has a lung disorder, to include asbestosis, and 
whether such are etiologically related to his service in the 
United States Navy require competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran 
has asserted that his lung disorder is due to in-service 
asbestos exposure.  However, the Board notes that the 
veteran's opinion as to medical matters, no matter how 
sincere, is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In support of his claim, the veteran relies on a September 
1998 treatment record from a private physician who found the 
veteran had early pulmonary asbestos secondary to minimal 
asbestos exposure.  

The evidence against the veteran's claim includes VA 
examination reports dated in June 1998, June 1999, and 
October 2001 with associated PFTs and chest x-rays. Also, the 
Board relies on the veteran's VA outpatient treatment records 
dated from 1998 and 2004. 

Further, after reviewing diagnostic test results from PFT and 
chest x-rays, the VA examiner diagnosed the veteran with no 
evidence of asbestos-related lung disease or any other 
significant lung disease, citing only a history of asbestos 
exposure.

The Board finds the VA respiratory examination findings 
consistent and compelling.  The conclusion is based on 
specific clinical tests and findings, as well as a review of 
the veteran's claims file.  The VA examiner conducted 
physical examinations and ordered PFTs and chest x-rays in 
1998, 1999 and 2001; results showed no evidence of asbestosis 
or other lung disease.  

While the private examiner also conducted chest x-ray and PFT 
that showed interstitial infiltrates and reduced total lung 
capacity, there is no indication that the examiner reviewed 
the veteran's claims file.  Although the Board is not 
questioning the competence of the veteran's private medical 
providers, the opinion by the veteran's private physician is 
not entitled to more weight merely because they treated the 
veteran.  VA's benefits statutes and regulations do not 
provide any basis for the "treating physician rule," and, in 
fact, conflict with such a rule.  White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001).

The VA examination opinions were offered by a competent 
medical professional and the reports reflect consideration of 
an accurate and complete history.  The report is also based 
on the most recent evidence.  Even accepting the credibility 
of the 1998 diagnosis, it was made several years ago, and the 
condition is not currently shown in the veteran's medical 
records.  In fact, the evidence could not be more opposite in 
this case.  In this regard, the Board notes that the veteran 
has denied receiving medical treatment for any lung disease 
and his VA treatment records dated since 1998 reflect no 
complaints, diagnosis, or treatment for any asbestos-related 
disease or significant lung disorder.  Further, in the June 
1999 VA examination report, it was noted that since leaving 
the miliary in 1966, the veteran "had been well without any 
lung symptoms until about four years ago, when he noted 
episodic coughing with white phlegm, about one to two times 
per week."  

As such, the Board finds that the VA examination reports 
dated in June 1998, June 1999, and October 2001 outweigh the 
evidence in support of the veteran's claim because they are 
based on a review of current diagnostic testing, that were 
negative for any lung disorder or asbestos-related lung 
disorder, and the veteran's complete medical history.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  The Board finds the VA examination results 
more probative for the reasons given above.  While the Board 
may not ignore a medical opinion, it is certainly free to 
discount the relevance of a physician's statement, as it has 
done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 
(1992).

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for asbestosis or any other 
asbestos-related lung disease.  There is no competent medical 
evidence that the appellant currently has asbestosis or other 
asbestos-related lung disease which has been linked to 
service.  No probative, competent medical evidence exists of 
a relationship between any currently claimed asbestosis or 
asbestos-related lung disease and any alleged continuity of 
symptomatology since separation from service.  

The Board is cognizant of the fact that the veteran feels he 
has symptoms and/or medical disorders due to exposure to 
asbestos during his service; however, he lacks the medical 
expertise necessary to diagnose a specific medical disorder 
or conclude any condition is etiologically related to prior 
asbestos exposure.  The Board is not concluding that he was 
not exposed to asbestos during service, but without medical 
evidence of a current condition due to that exposure, the 
claim must be denied.  Exposure to asbestos, in and of 
itself, is not considered a disability for VA purposes.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, supra.  
Accordingly, the claim for service connection for asbestosis 
or other asbestos-related lung disease must be denied.


Back disorder

The veteran has testified that in 1964 he sustained a back 
injury during active duty from slipping on a rock and landing 
on his back.  He stated he was non-ambulatory and was carried 
to the base for medical treatment.  He testified that 
following the injury, he was placed on limited duty for a 2-
to 3-week period that included ongoing therapy and pain 
medication.  The veteran reported having back problems for 
the duration of his active duty service that continued after 
his discharge in 1966.  Following separation from the 
military in 1966, the veteran reported intervening, on-the-
job back injuries in the 1970's and 1980's.   He reported 
being told by his doctor that his in-service injury was 
aggravated by those subsequent work-related injuries.  

The Board has reviewed the veteran's service medical records.  
On report of medical examination at induction in March 1962, 
the examiner noted no clinical findings of any spine or other 
musculoskeletal abnormalities.  Likewise, on report of 
medical history in March 1962, the veteran indicated no 
complaints or family history of any musculoskeletal 
condition.  An October 1964 service medical record entry 
reflects treatment for a back injury on the left side from a 
fall on a rock.  The veteran reported constant dull pain in 
the back.  The examiner noted contused muscle and some 
swelling left of the tail bone.  The veteran was given pain 
medication with instructions for salt soaks to the area.  On 
report of medical examination at separation from the military 
in June 1966, the examiner reported negative findings for any 
spine or other musculoskeletal defects.  

The Board has also reviewed the veteran's post-service 
medical records.  On VA spine examination in October 2001, 
the veteran reported an in-service back injury due to a fall 
in October 1964.  Service medical records reflect treatment 
for back pain due to a fall, however, no other evidence of 
any disability on the June 1966 discharge examination was 
reported.  The veteran reported a history of back injuries 
sustained in 1972, 1976, and 1978 that aggravated his in-
service injury and affected the same area of the low back 
with similar symptoms.  Medical records of that treatment are 
not available due to the death of the treating physician.  

Following VA clinical examination, the examiner's diagnostic 
impression included a finding of chronic low back pain with a 
history of remote injury to the back while in-service.  The 
examiner reported that he did not have access to the 
veteran's records from the early 1970's when the veteran 
reported being told that his back problems were due to an 
injury in service.  Based on the evidence of record, the 
examiner noted that the veteran's claim that his lower back 
problems are related to the service connected injury would 
represent a possibility as opposed to a medical certainty.  
The examiner reported that the veteran's clinical records 
showed chronic low back problems, "particularly since the 
May 1989 work related incident."  

Private medical records dated from 1990 to 2003 reflect the 
veteran's treatment for lumbar radiculitis, herniated nucleus 
pulposis at L4-5 that included several lumbar steroid 
injections, physical therapy, and prescription medications.  
Private medical records reflect the veteran's on-the-job back 
injury from hitting several potholes while driving a company 
delivery truck.  He was diagnosed with post-traumatic 
predominantly left-sided unresolved left lumbosciatic related 
to an L4-5 herniated disc.  In private clinical records dated 
in January 1990, May 1996, and October 1998, the veteran was 
noted to have sustained a back injury at work as a truck 
driver in May 1989.  Since that time, the veteran received 
occasional epidural facet blocks for chronic low back pain.  
In an October 1998 entry, the veteran's treating physician 
noted the veteran's complaints of lumbar pain with 
radiculopathy following a back injury while on-the-job as a 
truck driver.  The veteran reported having chronic low back 
pain since 1989 and has since retired from employment.  

In VA outpatient treatment records dated from 1998 to 2004 
reflect the veteran's past medical history that includes low 
back pain and degenerative disc disease.  On June 2003 
examination of the lumbar spine, radiographs showed narrowing 
of the L4-5 and L5-S1intervertebral disc spaces with 
osteophytosis noted.  The examiner's impression was 
degenerative disc disease.  There is no evidence found 
regarding the likely etiology of the veteran's low back pain. 

On VA spine examination in May 2004, the examiner noted his 
review of the veteran's claims file that was not previously 
reviewed on examination in October 2001.  The examiner 
reported that the veteran's medical records describe chronic 
low back problems since May 1989 due to a work-related 
incident.  The examiner noted that the veteran received 
worker's compensation for this back injury and never returned 
to work.  The examiner opined that the veteran's current back 
disorder is "more likely related to the on-the-job back 
injury as described in the records by several physicians and 
it is less than likely (it is not at least as likely as not) 
that his current back disorder is related to any service 
related injury, event, or process."  

Throughout the current appeal, the veteran has asserted that 
his current back disorder is the result of an in-service back 
injury.  However, the veteran has not provided any more 
specific arguments with regard to this claim and evidence 
related to likely etiology for this condition is unavailable.

The veteran has testified that he was treated medically in 
the 1970s by a private physician who told him that he had 
aggravated an old back injury manifested by a diseased disc.  
The Board notes that these records are unavailable due to the 
death of that physician.  

Also, while the veteran has asserted that his current back 
problems are related to his in-service injury, the Board 
notes that the veteran's opinion as to medical matters, no 
matter how sincere, is without probative value because he, as 
a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  It is noted that on the veteran's original claim 
received in May 1991, the veteran indicated that his back 
problems had their onset in 1989.  

The Board acknowledges that the veteran has been diagnosed to 
have degenerative disc disease with radiculopathy.  
Significantly, however, the examiner who conducted the May 
2004 VA spine examination noted that this disorder is more 
likely related to a May 1989 on-the-job injury than an 
October 1964 in-service injury.  Moreover, none of the other 
pertinent medical records contained in the veteran's claims 
folder include any competent opinions refuting the VA 
examiner's opinion.  

In this case, the veteran's representative has specifically 
argued that a VA examiner presented positive nexus evidence 
in the October 2001 VA spine examination report.  However, 
the Board notes that the opinion expressed is speculative 
given the examiner's description that it was "a possibility 
as opposed to a medical certainty" that the veteran's low 
back problems are related to the in-service injury.  
Following additional evidentiary development, in May 2004, 
the same VA examiner reviewed the evidence of record and 
returned a negative nexus opinion regarding likely etiology 
of the veteran's current low back problems.  Also, the 
examiner noted that the great weight of the medical evidence 
does not document any previous back injury prior to the May 
1989 on-the-job injury that resulted in the veteran's early 
retirement from his work in truck driving. 

Consequently, the Board must conclude that the available 
evidence of record does not provide competent evidence of an 
association between the veteran's diagnosed degenerative disc 
disease of the lumbar spine and his in-service injury.  
Without competent evidence of such a relationship, service 
connection for a low back disorder cannot be granted.  The 
preponderance of the evidence is, therefore, against the 
veteran's claim for service connection for a low back 
disorder and the reasonable doubt doctrine is not for 
application.  See, 38 U.S.C.A. § 5107(b) (West 2002).

 
ORDER

Service connection for a lung disability related to exposure 
to asbestos is denied.

Service connection for low back injury is denied.





______________________________               
_____________________________
       JEFF MARTIN		       LAWRENCE M. 
SULLIVAN
    Veterans Law Judge,			   Veterans Law 
Judge,
  Board of Veterans' Appeals			Board of Veterans' 
Appeals



	                  
_________________________________________________
	S.M. CIEPLAK
	Acting Veterans Law Judge, Board of Veterans' Appeals

 




 Department of Veterans Affairs


